Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s amendment submitted on August 21, 2022.
	Claims 1-2, 4-11, 13-18, and 20 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 21, 2022 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on August 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,567,470 and 10,979,484 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1-2 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. US Patent Publication No. 2003/0115354 in view of Guedalia et al. US Patent No. 6,148,333 and Walker et al. US Patent No. 7,987,194.
Claims 11, 13-18 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leigh, US Publication No. 2007/0180147, in view of Walker et al. US Patent No. 7,987,194, Paperny et al US Patent No. 7,559,034, Guedalia et al. US Patent No. 6,148,333, and Schmidt et al. US Patent Publication No. 2003/0115354.
The amendments to claims 1, 11, and 18 have overcome the prior rejections.  Accordingly, the rejections have been withdrawn.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 18, Applicant is seeking to patent a system comprising a proxy server.  Applicant’s specification, on paragraph [0018], discloses that steps in the figures are performed by software, hardware, firmware, or a combination of software, hardware, and/or firmware.  As such, the proxy server may be implemented as software.  The system as claimed does not require any hardware and covers a software embodiment.  An invention that may be directed to only software is considered as non-statutory subject matter as software does not meet one of the four categories of invention.   The examiner suggests amending the claim to recite functional hardware such as a hardware processor and memory to overcome the rejection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-10, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-11, and 18 of U.S. Patent No. 9,584,581 (“Patent ‘581”) in view of Schmidt et al. US Patent Publication No. 2003/0115354 (“Schmidt”), Guedalia et al. US Patent No. 6,148,333 (“Guedalia”), and Walker et al. US Patent No. 7,987,194 (“Walker”). 
Although the claims at issue are not identical, as shown below, they are not patentably distinct from each other because as shown below, the claims of Patent ‘581 substantially discloses the subject matter of the application with the differences being obvious to one of ordinary skill in the art. 
Instant Application
Patent ‘581
1. A method, comprising:

retrieving an originally requested webpage comprising content;

generating additional content comprising a watermark based on a watermark delivery policy identifying a subscriber device and retrieved from a management device and when it is determined that a webpage redirect is permissible for the subscriber device; 
10. A method, comprising:

determining whether a subscriber can receive a watermark based on a policy associated with an Internet Protocol address associated with the subscriber, the policy being retrieved from a database based on the Internet Protocol address; 

when it is determined that the subscriber can receive the watermark based on the policy and the Internet Protocol address associated with the subscriber, connecting to a destination server comprising the first content; 

retrieving first content from the destination server, the first content comprising an originally requested webpage in a first frame when it is determined that a webpage redirect can be issued to the subscriber's web browser; and 
overlaying the additional content comprising the watermark from a first frame over the content of the originally requested webpage as a second frame to create a composite webpage; and 
adding the watermark to the first content to form a second content overlaying the first content, the second content comprising the watermark in the second frame overlaying the first content in the first frame.

11. The method of claim 10, wherein the first content is a Webpage and the second content is a watermarked Webpage comprising the watermark and the Webpage.
loading the composite webpage including webpage content with the watermark on a web browser of the subscriber device.



Instant Application
Patent ‘581
18. A system, comprising: 

a proxy server operable to: 
 18. A system, comprising: 

a data processing system utilized by a subscriber of Internet service, the data processing system comprises a Web browser that initiates a request for a Webpage; and 

a proxy server communicably coupled to the data processing system, the proxy server comprising a composite Webpage comprising a watermark and the Webpage, wherein the proxy server is operable to: 
retrieve a first content comprising an originally requested webpage in a first frame when it is determined a webpage redirect can be issued to a web browser of a subscriber device;

generate additional content comprising a watermark based on a watermark delivery policy identifying the subscriber device;
determine when the subscriber can receive the watermark based on a policy associated with an Internet protocol address associated with the subscriber, the policy retrieved from a database based on the Internet protocol address; 

when the subscriber can receive the watermark based on the policy and the Internet protocol address associated with the subscriber, retrieve a first content, the first content comprising an originally requested webpage in a first frame when it is determined a webpage redirect can be issued to the subscriber's web browser; and 
overlay the watermark stored in a second frame as a second content over the first content to form the composite webpage; and
add the watermark that overlays the first content to form a second content the second content comprising the watermark in the second frame that overlays the first content in the first frame.
load the composite webpage including the webpage with the watermark on a web browser of the subscriber device.



Claims 10 and 18 of Patent ‘581 disclose identifying a policy based on the IP address of a subscriber but do not teach the subscriber as a subscriber device.  Claim 10 of Patent ‘581 discloses adding the watermark but does not disclose generating additional content comprising the watermark.  Claims 10-11 disclose a watermarked webpage comprising a watermark and the Webpage, which is a composite webpage, but the claims do not disclose loading the composite webpage including the webpage with the watermark on a web browser of the subscriber device.  
Schmidt discloses a request, from a subscriber device, for content; retrieving a policy identifying the subscriber device; and a web browser of the subscriber device (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  claim 2.  subscriber’s PC browser.  para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications. para. [0100] any policy that it has cached for that IP address).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Schmidt’s disclosure in order to have enabled the subscriber to request the webpage using a device and present the requested webpage on the device of the subscriber.
Guedalia discloses generating additional content comprising a watermark based on a watermark delivery policy (col. 10, lines 48-63. for user group A, which includes IP addresses, such as IP=123.45.56.* and users X, Y, Z, policy is to watermark the image with certain pattern parameters.  col. 11, lines 35-47.  images with various markings for various entitlements).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Guedalia’s disclosure in order to have provided additional content such as a company’s logo and provided protection for copyrighted content (col. 10, lines 41-47).
Walker discloses overlaying additional content comprising an object over content of an originally requested webpage to create a composite webpage (col. 11, lines 31-47.  Publisher 104 may integrate received ads into the domain page and sending the domain page 230 including the ads to the user access device for display.  ads 234 displayed in a graphical overlay that partially or entirely overlays a portion of the parked domain page 230.  col. 12, line 35-50. ad portion implemented as HTML element, such as an I-frame, ad portion may be a graphical overlay.); and loading the composite webpage including webpage content with the object on a web browser (col. 13, lines 33-43. data flow 200-A may include certain events from data flow 200-A.  publisher 104 may provide ad portion 232 in parked domain page 230).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Walker’s disclosure of loading the composite webpage on a web browser.  One of ordinary skill in the art would have been motivated to do for purposes of providing efficient delivery and presenting of the original webpage and the additional content. 
Claims 2 is unpatentable over claim 10 of Patent ‘581.
Claims 4-10 are unpatentable over claims 4-9 of Patent ‘581.
Claim 20 is unpatentable over claim 6 of Patent ‘581.

Claims 11, 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11, 14-16 of U.S. Patent No. 9,584,581 (“Patent ‘581”) in view of Schmidt et al. US Patent Publication No. 2003/0115354 (“Schmidt”) and Walker et al. US Patent No. 7,987,194 (“Walker”). 
Although the claims at issue are not identical, as shown below, they are not patentably distinct from each other because as shown below, the claims of Patent ‘581 substantially discloses the subject matter of the application with the differences being obvious to one of ordinary skill in the art. 
Instant Application
Patent ‘581
11. A method, comprising: 
10. A method, comprising: 
retrieving first content from a destination server, the first content comprising an originally requested webpage in a first frame when it is determined that a webpage redirect can be issued to a subscriber's web browser responsive to a request for the originally requested webpage; and 
determining whether a subscriber can receive a watermark based on a policy associated with an Internet Protocol address associated with the subscriber, the policy being retrieved from a database based on the Internet Protocol address; 

when it is determined that the subscriber can receive the watermark based on the policy and the Internet Protocol address associated with the subscriber, connecting to a destination server comprising the first content; 

retrieving first content from the destination server, the first content comprising an originally requested webpage in a first frame when it is determined that a webpage redirect can be issued to the subscriber's web browser; and 
overlaying a watermark stored in a second frame as a second content over the first content to form a composite webpage based on a watermark delivery policy identifying the subscriber device and retrieved from a management device; and 
adding the watermark to the first content to form a second content overlaying the first content, the second content comprising the watermark in the second frame overlaying the first content in the first frame.

11. The method of claim 10, wherein the first content is a Webpage and the second content is a watermarked Webpage comprising the watermark and the Webpage.
loading the composite webpage including the webpage content with the watermark on the web browser of the subscriber device.



Claim 10 of Patent ‘581 discloses identifying a policy associated with an IP address associated with a subscriber but does not disclose the subscriber as a subscriber device.  Claims 10-11 disclose a watermarked webpage comprising a watermark and the Webpage, which is a composite webpage, but the claims do not disclose loading the composite webpage including the webpage with the watermark on a web browser of the subscriber device.  
Schmidt discloses a request, from a subscriber device, for content; retrieving a policy identifying the subscriber device; and a web browser of the subscriber device (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  claim 2.  subscriber’s PC browser.  para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications. para. [0100] any policy that it has cached for that IP address).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Schmidt’s disclosure in order to have enabled the subscriber to request the webpage using a device and present the requested webpage on the device of the subscriber.
Walker discloses overlaying additional content comprising an object over content of an originally requested webpage to create a composite webpage (col. 11, lines 31-47.  Publisher 104 may integrate received ads into the domain page and sending the domain page 230 including the ads to the user access device for display.  ads 234 displayed in a graphical overlay that partially or entirely overlays a portion of the parked domain page 230.  col. 12, line 35-50. ad portion implemented as HTML element, such as an I-frame, ad portion may be a graphical overlay.); and loading the composite webpage including webpage content with the object on a web browser (col. 13, lines 33-43. data flow 200-A may include certain events from data flow 200-A.  publisher 104 may provide ad portion 232 in parked domain page 230).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Walker’s disclosure of loading the composite webpage on a web browser.  One of ordinary skill in the art would have been motivated to do for purposes of providing efficient delivery and presenting of the original webpage and the additional content. 
Claims 13-17 are unpatentable over claims 14-16 of Patent ‘581.

Claims 1-2, 4-10, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9, 11-12, and 19 of U.S. Patent No. 9,002,989 (“Patent ‘989”) in view of Schmidt et al. US Patent Publication No. 2003/0115354 (“Schmidt”), Guedalia et al. US Patent No. 6,148,333 (“Guedalia”), and Walker et al. US Patent No. 7,987,194 (“Walker”). 
Although the claims at issue are not identical, as shown below, they are not patentably distinct from each other because as shown below, the claims of Patent ‘989 substantially discloses the subject matter of the application with the differences being obvious to one of ordinary skill in the art.
Instant Application
Patent ‘989
1. A method, comprising: 

retrieving an originally requested webpage comprising content; 

generating additional content comprising a watermark based on a watermark delivery policy identifying a subscriber device and retrieved from a management device and when it is determined that a webpage redirect is permissible for the subscriber device;
11. A method, comprising: 

determining if a subscriber can receive a watermark based on a policy associated with an Internet Protocol address associated with the subscriber, the policy being retrieved from an addressing database based on the Internet Protocol address; 

if the subscriber can receive the watermark based on the policy and the Internet Protocol address associated with the subscriber, then examining the subscriber's upstream traffic to determine whether a webpage redirect can be issued to the subscriber's web browser; 

connecting to a destination server comprising the first content; retrieving the first content from the destination server, the first content comprising an originally requested webpage in a first frame if the webpage redirect can be issued to the subscriber's web browser; and 
overlaying the additional content comprising the watermark from a first frame over the content of the originally requested webpage as a second frame to create a composite webpage; and 
adding a watermark to the first content to form a second content overlaying the first content, the second content comprising the watermark in the second frame overlaying the first content in the first frame.

12. The method of claim 11, wherein the first content is a Webpage and the second content is a watermarked Webpage comprising a watermark and the Webpage.
loading the composite webpage including webpage content with the watermark on a web browser of the subscriber device.


 
Instant Application
Patent ‘989
18. A system, comprising: 

a proxy server operable to: 
19. A system, comprising: 

a data processing system utilized by a subscriber of Internet service, the data processing system comprises a Web browser for initiating a request for a Webpage; and 

a proxy server communicably coupled to the data processing system, the proxy server comprising a composite Webpage comprising a watermark and the Webpage, wherein the proxy server is operable to: 
retrieve a first content comprising an originally requested webpage in a first frame when it is determined a webpage redirect can be issued to a web browser of a subscriber device;

generate additional content comprising a watermark based on a watermark delivery policy identifying the subscriber device 
determine if the subscriber can receive a watermark based on a policy associated with an Internet protocol address associated with the subscriber, the policy being retrieved from an addressing database based on the Internet protocol address; 

if the subscriber can receive the watermark based on the policy and the Internet protocol address associated with the subscriber, then examine the subscriber's upstream traffic to determine whether a webpage redirect can be issued to the subscriber's web browser; 

retrieve a first content, the first content comprising an originally requested webpage in a first frame if the webpage redirect can be issued to the subscriber's web browser; and 
overlay the watermark stored in a second frame as a second content over the first content to form the composite webpage; and 
 add a watermark overlaying the first content to form a second content the second content comprising the watermark in the second frame overlaying the first content in the first frame.
load the composite webpage including the webpage with the watermark on a web browser of the subscriber device.



Claims 11 and 19 of Patent ‘989 discloses a policy associated with an IP address associated with a subscriber but do not disclose the subscriber as a subscriber device.  Claim 11 of Patent ‘989 discloses adding the watermark but does not teach generating additional content comprising the watermark.  Claim 11-12 discloses a watermarked webpage comprising a watermark and the Webpage, i.e. a composite webpage, but the claims do not teach loading the composite webpage including the webpage with the watermark on a web browser of the subscriber device.
Schmidt discloses a request, from a subscriber device, for content; retrieving a policy identifying the subscriber device; and a web browser of the subscriber device (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  claim 2.  subscriber’s PC browser.  para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications. para. [0100] any policy that it has cached for that IP address).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Schmidt’s disclosure in order to have enabled the subscriber to request the webpage using a device and present the requested webpage on the device of the subscriber.
Guedalia discloses generating additional content comprising a watermark based on a watermark delivery policy (col. 10, lines 48-63. for user group A, which includes IP addresses, such as IP=123.45.56.* and users X, Y, Z, policy is to watermark the image with certain pattern parameters.  col. 11, lines 35-47.  images with various markings for various entitlements).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Guedalia’s disclosure in order to have provided additional content such as a company’s logo and provided protection for copyrighted content (col. 10, lines 41-47).
Walker disclose overlaying additional content comprising an object over content of an originally requested webpage to create a composite webpage (col. 11, lines 31-47.  integrate received ads into the domain page and sending the domain page 230 including the ads to the user access device for display.  ads 234 displayed in a graphical overlay that partially or entirely overlays a portion of the parked domain page 230.  col. 12, line 35-50. ad portion implemented as HTML element, such as an I-frame, ad portion may be a graphical overlay); and loading the composite webpage including webpage content with the object on a web browser (col. 13, lines 33-43. data flow 200-A may include certain events from data flow 200-A.  publisher 104 may provide ad portion 232 in parked domain page 230).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Walker’s disclosure of loading the composite webpage on a web browser.  One of ordinary skill in the art would have been motivated to do for purposes of providing efficient delivery and presenting of the original webpage and the additional content. 
Claims 2 is unpatentable over claim 11 of Patent ‘989.
Claims 4-10 are unpatentable over claims 4-9 of Patent ‘989.
Claim 20 is unpatentable over claim 6 of Patent ‘989.

Claims 11, 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 15-17 of U.S. Patent No. 9,002,989 (“Patent ‘989”) in view of Schmidt et al. US Patent Publication No. 2003/0115354 (“Schmidt”) and Walker et al. US Patent No. 7,987,194 (“Walker”). 
Although the claims at issue are not identical, as shown below, they are not patentably distinct from each other because as shown below, the claims of Patent ‘989 substantially discloses the subject matter of the application with the differences being obvious to one of ordinary skill in the art.
Instant Application
Patent ‘989
11. A method, comprising:

retrieving first content from a destination server, the first content comprising an originally requested webpage in a first frame when it is determined that a webpage redirect can be issued to a subscriber's web browser responsive to a request for the originally requested webpage; and 
11. A method, comprising:

determining if a subscriber can receive a watermark based on a policy associated with an Internet Protocol address associated with the subscriber, the policy being retrieved from an addressing database based on the Internet Protocol address; 

if the subscriber can receive the watermark based on the policy and the Internet Protocol address associated with the subscriber, then examining the subscriber's upstream traffic to determine whether a webpage redirect can be issued to the subscriber's web browser; 

connecting to a destination server comprising the first content; retrieving the first content from the destination server, the first content comprising an originally requested webpage in a first frame if the webpage redirect can be issued to the subscriber's web browser; and
overlaying a watermark stored in a second frame as a second content over the first content to form a composite webpage based on a watermark delivery policy identifying the subscriber device and retrieved from a management device; and 
adding a watermark to the first content to form a second content overlaying the first content, the second content comprising the watermark in the second frame overlaying the first content in the first frame.

12. The method of claim 11, wherein the first content is a Webpage and the second content is a watermarked Webpage comprising a watermark and the Webpage.
loading the composite webpage including the webpage content with the watermark on the web browser of the subscriber device.



Claim 11 of Patent ‘989 discloses a policy associated with an IP address associated with a subscriber but do not disclose the subscriber as a subscriber device.  Claims 11-12 discloses a watermarked webpage comprising a watermark and the Webpage, i.e. a composite webpage, but the claims do not disclose loading the composite webpage including the webpage with the watermark on a web browser of the subscriber device.
Schmidt discloses a request, from a subscriber device, for content; retrieving a policy identifying the subscriber device; and a web browser of the subscriber device (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  claim 2.  subscriber’s PC browser.  para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications. para. [0100] any policy that it has cached for that IP address).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Schmidt’s disclosure in order to have enabled the subscriber to request the webpage using a device and present the requested webpage on the device of the subscriber.
Walker disclose overlaying additional content comprising an object over content of an originally requested webpage to create a composite webpage (col. 11, lines 31-47.  integrate received ads into the domain page and sending the domain page 230 including the ads to the user access device for display.  ads 234 displayed in a graphical overlay that partially or entirely overlays a portion of the parked domain page 230.  col. 12, line 35-50. ad portion implemented as HTML element, such as an I-frame, ad portion may be a graphical overlay.); and loading the composite webpage including webpage content with the object on a web browser (col. 13, lines 33-43. data flow 200-A may include certain events from data flow 200-A.  publisher 104 may provide ad portion 232 in parked domain page 230).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Walker’s disclosure of loading the composite webpage on a web browser.  One of ordinary skill in the art would have been motivated to do for purposes of providing efficient delivery and presenting of the original webpage and the additional content. 
Claims 13-17 are unpatentable over claims 11, 15-17 of Patent ‘989.

Claims 1-2, 4-10, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8, 10, 13 and 15 of U.S. Patent No. 8,489,770 (“Patent ‘770”) in view of Schmidt et al. US Patent Publication No. 2003/0115354 (“Schmidt”), Guedalia et al. US Patent No. 6,148,333 (“Guedalia”), and Walker et al. US Patent No. 7,987,194 (“Walker”). 
Although the claims at issue are not identical, as shown below, they are not patentably distinct from each other because as shown below, the claims of Patent ‘770 substantially discloses the subject matter of the application with the differences being obvious to one of ordinary skill in the art.
Instant Application
Patent ‘770
1. A method, comprising: 


10. A method for providing a watermark to a subscriber comprising: 

receiving a request for a first content from a subscriber; 
retrieving an originally requested webpage comprising content;

generating additional content comprising a watermark based on a watermark delivery policy identifying a subscriber device and retrieved from a management device and when it is determined that a webpage redirect is permissible for the subscriber device; 
 determining if the subscriber can receive a watermark based on a policy associated with an Internet protocol address associated with the subscriber, the policy being retrieved from an addressing database based on the Internet protocol address; 

if the subscriber can receive the watermark based on the policy and the Internet protocol address associated with the subscriber, then examining the subscriber's upstream traffic to determine whether a webpage redirect can be issued to the subscriber's web browser; 

generating a second content comprising the watermark in a second frame if the subscriber can receive a watermark; 

connecting to a destination server comprising the first content; 

retrieving the first content from the destination server, the first content comprising an originally requested webpage in a first frame if the webpage redirect can be issued to the subscriber's web browser; 
overlaying the additional content comprising the watermark from a first frame over the content of the originally requested webpage as a second frame to create a composite webpage; and 
adding a watermark to the first content to form a second content overlaying the first content the second content comprising the watermark in the second frame overlaying the first content in the first frame; and 
loading the composite webpage including webpage content with the watermark on a web browser of the subscriber device.
sending the second content to the subscriber.

11. The method of claim 10, wherein the first content is a Webpage and the second content is a watermarked Webpage comprising a watermark and the Webpage.

 
Instant Application
Patent ‘770
18. A system, comprising: 

a proxy server operable to: 
15. A system for providing watermark to subscribers comprising: 

a data processing system utilized by a subscriber of Internet service, the data processing system comprises a Web browser for initiating a request for a Webpage; 

a destination server communicably coupled to Internet service provider via Internet, the destination server comprises the Webpage; and 

a proxy server communicably coupled to the data processing system and the destination server, the proxy server comprising a composite Webpage comprising a watermark and the Webpage, wherein the proxy server is operable to

receive a request for a first content from the data processing system, 
retrieve a first content comprising an originally requested webpage in a first frame when it is determined a webpage redirect can be issued to a web browser of a subscriber device;

generate additional content comprising a watermark based on a watermark delivery policy identifying the subscriber device 
determine if the subscriber can receive a watermark based on a policy associated with an Internet protocol address associated with the subscriber, the policy being retrieved from an addressing database based on the Internet protocol address; 

if the subscriber can receive the watermark based on the policy and the Internet protocol address associated with the subscriber, then examine the subscriber's upstream traffic to determine whether a webpage redirect can be issued to the subscriber's web browser; 

generate a second content comprising the watermark in a second frame if the subscriber can receive a watermark; 

connect to the destination server comprising the first content, retrieve the first content from the destination server, the first content comprising an originally requested webpage in a first frame if the webpage redirect can be issued to the subscriber's web browser, 
overlay the watermark stored in a second frame as a second content over the first content to form the composite webpage; and 
add a watermark overlaying the first content to form a second content the second content comprising the watermark in the second frame overlaying the first content in the first frame, and 
load the composite webpage including the webpage with the watermark on a web browser of the subscriber device.
send the second content to the data processing system.


Claims 10 and 15 of Patent ‘770 discloses a policy associated with an IP address associated with a subscriber but do not disclose the subscriber as a subscriber device.  Claim 10 of Patent ‘770 discloses adding the watermark but does not disclose generating additional content comprising the watermark. Claim 11 of Patent ‘770 discloses a watermarked webpage comprising a watermark and the Webpage, i.e. a composite webpage, but the claims do not disclose loading the composite webpage including the webpage with the watermark on a web browser of the subscriber device.
Schmidt discloses a request, from a subscriber device, for content; retrieving a policy identifying the subscriber device; and a web browser of the subscriber device (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  claim 2.  subscriber’s PC browser.  para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications. para. [0100] any policy that it has cached for that IP address).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Schmidt’s disclosure in order to have enabled the subscriber to request the webpage using a device and present the requested webpage on the device of the subscriber.
Guedalia discloses generating additional content comprising a watermark based on a watermark delivery policy (col. 10, lines 48-63. for user group A, which includes IP addresses, such as IP=123.45.56.* and users X, Y, Z, policy is to watermark the image with certain pattern parameters.  col. 11, lines 35-47.  images with various markings for various entitlements).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Guedalia’s disclosure in order to have provided additional content such as a company’s logo and provided protection for copyrighted content (col. 10, lines 41-47).
Walker disclose overlaying additional content comprising an object over content of an originally requested webpage to create a composite webpage (col. 11, lines 31-47.  integrate received ads into the domain page and sending the domain page 230 including the ads to the user access device for display.  ads 234 displayed in a graphical overlay that partially or entirely overlays a portion of the parked domain page 230.  col. 12, line 35-50. ad portion implemented as HTML element, such as an I-frame, ad portion may be a graphical overlay.); and loading the composite webpage including webpage content with the object on a web browser (col. 13, lines 33-43. data flow 200-A may include certain events from data flow 200-A.  publisher 104 may provide ad portion 232 in parked domain page 230).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Walker’s disclosure of loading the composite webpage on a web browser.  One of ordinary skill in the art would have been motivated to do for purposes of providing efficient delivery and presenting of the original webpage and the additional content. 
Claims 2 is unpatentable over claim 10 of Patent ‘770.
Claims 4-10 are unpatentable over claims 3-8 of Patent ‘770.
Claim 20 is unpatentable over claim 5 of Patent ‘770.

Claims 11, 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-11 and 13 of U.S. Patent No. 8,489,770 (“Patent ‘770”) in view of Schmidt et al. US Patent Publication No. 2003/0115354 (“Schmidt”) and Walker et al. US Patent No. 7,987,194 (“Walker”). 
Although the claims at issue are not identical, as shown below, they are not patentably distinct from each other because as shown below, the claims of Patent ‘770 substantially discloses the subject matter of the application with the differences being obvious to one of ordinary skill in the art. 
Instant Application
Patent ‘770
11. A method, comprising:

retrieving first content from a destination server, the first content comprising an originally requested webpage in a first frame when it is determined that a webpage redirect can be issued to a subscriber's web browser responsive to a request for the originally requested webpage; and 
10. A method for providing a watermark to a subscriber comprising: 

receiving a request for a first content from a subscriber; 

determining if the subscriber can receive a watermark based on a policy associated with an Internet protocol address associated with the subscriber, the policy being retrieved from an addressing database based on the Internet protocol address; 

if the subscriber can receive the watermark based on the policy and the Internet protocol address associated with the subscriber, then examining the subscriber's upstream traffic to determine whether a webpage redirect can be issued to the subscriber's web browser; 

generating a second content comprising the watermark in a second frame if the subscriber can receive a watermark; 

connecting to a destination server comprising the first content; 

retrieving the first content from the destination server, the first content comprising an originally requested webpage in a first frame if the webpage redirect can be issued to the subscriber's web browser;
overlaying a watermark stored in a second frame as a second content over the first content to form a composite webpage based on a watermark delivery policy identifying the subscriber device and retrieved from a management device; and 
adding a watermark to the first content to form a second content overlaying the first content the second content comprising the watermark in the second frame overlaying the first content in the first frame; and
loading the composite webpage including the webpage content with the watermark on the web browser of the subscriber device
sending the second content to the subscriber.

11. The method of claim 10, wherein the first content is a Webpage and the second content is a watermarked Webpage comprising a watermark and the Webpage.


Claim 10 of Patent ‘770 discloses a policy associated with an IP address associated with a subscriber but do not disclose the subscriber as a subscriber device. Claims 10 and 11 of Patent ‘770 further discloses a watermarked webpage comprising a watermark and the Webpage, i.e. a composite webpage, but the claims do not disclose loading the composite webpage including the webpage with the watermark on a web browser of the subscriber device.
Schmidt discloses a request, from a subscriber device, for content; retrieving a policy identifying the subscriber device; and a web browser of the subscriber device (para. [0019] examines the source IP address of a request.   para. [0074] originally-requested content.  claim 1. identifying the subscriber by using data available from the subscriber.  claim 2.  subscriber’s PC browser.  para. [0020] if a policy is in force for that subscriber… see a “pop-up” browser window appear containing special customer communications. para. [0100] any policy that it has cached for that IP address).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Schmidt’s disclosure in order to have enabled the subscriber to request the webpage and present the requested webpage on a device of the subscriber.
Walker disclose overlaying additional content comprising an object over content of an originally requested webpage to create a composite webpage (col. 11, lines 31-47.  Publisher 104 may integrate received ads into the domain page and sending the domain page 230 including the ads to the user access device for display.  ads 234 displayed in a graphical overlay that partially or entirely overlays a portion of the parked domain page 230.  col. 12, line 35-50. ad portion implemented as HTML element, such as an I-frame, ad portion may be a graphical overlay.); and loading the composite webpage including webpage content with the object on a web browser (col. 13, lines 33-43. data flow 200-A may include certain events from data flow 200-A.  publisher 104 may provide ad portion 232 in parked domain page 230).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented Walker’s disclosure of overlaying additional content over content of an originally requested webpage to create a composite webpage and loading the composite webpage on a web browser such that the watermark is overlaid over content of an originally requested webpage to create a composite webpage that is loaded on a web browser.  One of ordinary skill in the art would have been motivated to do for purposes of providing efficient delivery and presenting of the original webpage and the additional content. 
Claims 13-17 are unpatentable over claims 10 and 13 of Patent ‘770.

Claim Objections
Claim 8 is objected to because of the following:  
The claim recites “the content comprising the watermark.”  The claim should be amended to, “the additional content comprising the watermark” for clear antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6-7, 9-11, 13-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, there is insufficient antecedent basis for “the subscriber.”  Claim 1 comprises “a subscriber device.”  As such, it is not clear whether “the subscriber” was intended to refer to the subscriber device or to a subscriber.  Claim 7 is rejected for the same reason as claim 2.
Regarding claim 4, the claim comprises a feature of merging the watermark into a same frame.  Claim 1 has been amended to overlay content comprising the watermark from a first frame over the content of the originally requested webpage as a second frame.  Claim 1 comprises a step of overlaying a first frame over a second frame.  It is not clear how the watermark is overlaid over a frame and merged into the same frame.  Applicant’s specification discloses that the overlaying of the frame and merging into the same frame are alternative embodiments.  See paragraph [0029] 
In one embodiment, adding the watermark image comprises overlying one frame comprising the watermark image over another frame comprising the retrieved Webpage in the Z-axis.  Alternatively, a composite Webpage may be built by merging the watermark image and the retrieved Webpage into a single frame.

	Regarding claim 4, there is insufficient antecedent basis for “the content comprising the originally requested web page.”  The claim has been amended to recite, “an originally requested webpage comprising content.”  Claims 6, 9-10 are rejected for the same reason as claim 6.
	Regarding claim 11, there is insufficient antecedent basis for “the subscriber device” and “web browser of the subscriber device.”  The claim comprises “a subscriber’s web browser.”  It is also respectfully noted that claim 13 recites “the web browser of the subscriber” and claims 16-17 recite “the subscriber.”  As such, the dependent claims should be amended to reflect amendments, if any, to the claim 11.
Regarding claim 20, there is insufficient antecedent basis for “the subscriber.”  Claim 18 has been amended to recite “a subscriber device.”  As such, it is not clear whether “the subscriber” was intended to refer to the subscriber device or to a subscriber.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445